internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case mis no tam-130245-01 area director field compliance sbse taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend employer employee a employee b year state y issues are payments made by the employer to two former employees employee a and employee b pursuant to settlement agreements whereby both employees agreed to release their employment discrimination claims against the employer subject_to federal_insurance_contributions_act fica_taxes federal_unemployment_tax_act futa taxes and income_tax_withholding where the parties agreed to allocate a portion of the payment to emotional distress in the settlement agreement relating to employee b’s claim is the portion of the settlement payment allocated to attorney’s fees and paid_by the employer directly to employee b’s attorney includable in employee b’s income and subject_to fica futa and income_tax_withholding tam-130245-01 conclusions in the settlement agreement relating to employee a’s claim the allocation of one-half of the settlement payments to emotional distress is reasonable and consistent with the underlying realities of the claim and therefore the portion of the settlement payment so allocated is not subject_to fica futa and income_tax_withholding in the settlement agreement relating to employee b’s claim the allocation of two-thirds of the settlement payment to emotional distress is neither reasonable nor consistent with the underlying realities of the claim instead the portion of the settlement payment so allocated constitutes wages subject_to fica futa and income_tax_withholding in the settlement agreement relating to employee b’s claim the portion of the settlement payment allocated to attorney’s fees and paid_by the employer directly to employee b’s attorney is includable in employee b’s income however the payment made to employee b’s attorney does not constitute wages subject_to fica futa and income_tax_withholding facts two of the employer’s former employees employee a and employee b filed employment discrimination complaints against the employer both employee a and employee b signed settlement agreements wherein they agreed to release all of their claims against the employer in exchange for a sum of money to be paid to each employee by the employer pursuant to the written settlement agreements payments were made by the employer to employee a and employee b in year the issue presented is what portion of the payments constitute wages subject_to employment_taxes the pertinent facts are set forth below employee a employee a filed charges of discrimination with the equal employment opportunity commission eeoc the charges were filed under title vii of the civil rights act of u s c et seq title vii and the americans with disabilities act u s c ada additionally employee a alleged violations of the family_and_medical_leave act and breach of contract in her complaint filed with the eeoc employee a alleged that employer had discriminated against her by refusing to consider her complaints of disparate treatment based on her race and sex employee a further alleged that employer had improperly revoked her short term disability status and failed to accommodate her disability finally employee a claimed that employer had retaliated against her for complaining about the discrimination and for applying for benefits under the employer’s short term disability policy tam-130245-01 employee a claimed injury and damages including mental and emotional anguish and distress employee a asserted that employer’s treatment caused her to seek counseling and other medical assistance employer and employee a entered into a settlement agreement wherein it was agreed that employer would pay the total sum of dollar_figure to employee a in exchange for the release of any and all claims employee a has or may have against the employer pertaining to any event occurring up through the date of the settlement agreement the settlement agreement was executed and the payment was made in year in the settlement agreement employer and employee a agreed to allocate one-half of the total_payment or dollar_figure to damages for lost wages employer reported this amount as wages on a form_w-2 issued to employee a for year the parties agreed to allocate the remaining one-half of the total_payment or dollar_figure to alleged damages for personal injury and emotional distress employer reported this amount on a form_1099 issued to employee a for year employee b employee b filed charges of employment discrimination with the state department of human rights and the eeoc alleging age discrimination under the state human rights act and the age discrimination in employment act of adea specifically employee b claimed that employer had terminated his employment for unlawful reasons relating to age in his complaint filed with the state department of human rights employee b alleged that he is over the age of y and that the reason given for termination of his employment was poor performance despite the fact that his performance was superior to that of a younger employee under the age of y who was retained in a letter from employee b’s attorney to employer it is stated that o ur demand to settle this is dollar_figure including all lost income bonus 401k flex savings discount stock purchase cobra expenses and attorney fees employer and employee b entered into a settlement agreement wherein it was agreed that employer would pay the total sum of dollar_figure to employee b in exchange for the release of employee b’s claims against employer the settlement agreement stated that i have made allegations and charges that my employer discriminated against me tam-130245-01 on the basis of age i further allege that i suffered emotional distress as a result of this termination the settlement agreement was executed and the payment was made in year in the settlement agreement employer and employee b agreed to allocate dollar_figure to back pay employer reported this amount as wages on a form_w-2 issued to employee b for year the parties further agreed that the remaining dollar_figure would be allocated to compensation_for emotional distress that employee b suffered as a result of the employment actions employer reported this amount on a form_1099 issued to employee a for year in addition the settlement agreement provided that a lump sum payment in the amount of dollar_figure would be made to employee b’s attorney and that the attorney would provide employer with a form_w-9 law and analysis settlement payments may be wages subject_to employment_taxes the employment_taxes that may apply include fica futa and income_tax_withholding fica_taxes futa taxes and income_tax_withholding are imposed on wages as defined in the internal_revenue_code the code for income_tax_withholding purposes wages is broadly defined as all remuneration for services performed by an employee for his employer with specific exceptions sec_3401 of the code employment for fica and futa purposes means any service of whatever nature performed by an employee for the person employing him again with specific exceptions code sec_3121 c remuneration for employment unless such remuneration is otherwise excluded constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them sec_31_3121_a_-1 of the employment_tax regulations the supreme court has made plain that the term remuneration for employment is not limited to payments made for work actually performed but includes the entire employer-employee relationship for which compensation is paid_by the employer to the employee 327_us_358 see also 122_f3d_204 4th cir under sec_104 of the code gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_104 also states as follows tam-130245-01 for purposes of paragraph a emotional distress is not treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress in order to exclude a settlement recovery from gross_income under sec_104 a taxpayer must meet two independent tests construing a predecessor of sec_104 the supreme court enunciated the following requirements first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery was based on tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness schleier u s pincite the amendment to the statute did not eliminate the second test for exclusion in the context of a settlement agreement determining the exclusion_from_gross_income depends on the nature of the claim which was the actual basis for the settlement not the validity of the claim 58_tc_32 the proper inquiry is in lieu of what were damages awarded or paid 80_tc_1104 99_f3d_20 1st cir 79_tc_680 aff’d without pub opinion 749_f2d_37 9th cir courts must consider all facts including the allegations contained in the taxpayer’s complaint the evidence presented and the arguments made in the court_proceeding and the intent of the payor 87_tc_1294 aff’d 848_f2d_81 6th cir 87_tc_236 aff’d 835_f2d_67 3d cir church v commissioner supra the service will allocate a lump sum payment using the best evidence available this evidence may consist of the taxpayer’s complaint requesting reasonable amounts of damages for each claim revrul_75_230 1975_1_cb_93 and revrul_85_98 1985_2_cb_51 superseding revrul_58_418 1958_2_cb_18 in the instant case the parties to the settlement agreements have not asserted that any portion of the settlement payments is excludable from gross_income under sec_104 indeed all of the payments made by employer to employee a and employee b were included in their respective gross incomes with some of the payments treated as wages and others treated as non-wage income thus whether the payments are excludable from gross_income under sec_104 is not at issue instead the issue is whether it was appropriate to treat a portion of the settlement payments as non-wage income we note however that the payment made directly to employee b’s attorney by employer was not included in employee b’s gross_income the appropriate tax treatment of this payment is discussed in detail below tam-130245-01 notwithstanding whether an amount is excludable under sec_104 serves as a beginning point in analyzing whether a settlement payment is wages for employment_tax purposes there is general agreement that to the extent damages are excludable from gross_income under sec_104 they are not subject_to employment_taxes see temp_reg sec_32_1 however where as here the proceeds are includable in gross_income the entire amount or a portion of those proceeds may or may not be wages whether an amount received in settlement of a dispute is remuneration for employment and subject_to employment_tax depends on the nature of the item for which the settlement amount is a substitute see 72_f3d_938 1st cir the test for purposes of determining the character of a settlement payment for tax purposes is not whether the action was one in tort or contract but rather the question to be asked is ‘in lieu of what were the damages awarded ’ citations omitted 313_us_28 holding that an amount received upon cancellation of a lease was a substitute for the rent which would have been paid under the lease and thus was taxable as ordinary_income revrul_96_65 1996_2_cb_6 holds that payments received by an individual in satisfaction of a claim for denial of a promotion due to disparate treatment employment discrimination under title vii of the civil rights act of are both income and wages in addition the ruling concludes that payments received for emotional distress in satisfaction of such a claim are not excludable from gross_income under sec_104 except to the extent they are damages paid for medical_care as described in sec_213 and b due to emotional distress each of the settlement agreements executed in the instant case contains a specific allocation among various claims the settlement agreement between employer and employee a allocated one-half of the total_payment to lost wages and the remaining half to damages for personal injury and emotional distress the settlement agreement between employer and employee b allocated one-third of the total_payment to back pay and the remaining two-thirds to damages for emotional distress the service is not necessarily bound by the allocations contained in settlement agreements to which it was not a party see 102_tc_116 rev’d in part on other grounds 70_f3d_34 5th cir cert_denied 519_us_824 the allocation among the various claims of the settlement can be challenged where the facts and circumstances indicate that the allocation does not reflect the economic_substance of the settlement see 231_f2d_420 2d cir 105_tc_396 aff’d 121_f3d_393 8th cir see also hemelt supra f 3d pincite characterization of settlement proceeds cannot depend entirely on the intent of the parties tam-130245-01 lefleur v commissioner tcmemo_1997_312 addresses the reallocation issue in a case involving claims for breach of contract emotional distress and punitive_damages in an out-of-court written settlement the payment was allocated dollar_figure to contract dollar_figure to emotional distress and dollar_figure to punitive_damages the taxpayer excluded the dollar_figure from income under sec_104 the service disregarded the terms of the written settlement agreement and reallocated the dollar_figure to contract punitive_damages the tax_court upheld the irs reallocation referring to the settlement the court stated that the allocation did not accurately reflect the realities of the petitioner’s underlying claims in determining that the dollar_figure was not excludable under sec_104 the court stated in light of the facts and circumstances we conclude that petitioner suffered no injury to his health that could be attributed to the actions of the defendants and we are not persuaded that such injury was the basis of any payment to him by blount in robinson v commissioner supra the taxpayer filed a lawsuit against a bank alleging that the defendant failed improperly to release a lien on his property the jury awarded taxpayer approximately dollar_figure million including dollar_figure million for lost profits dollar_figure million for mental anguish and dollar_figure million for punitive_damages the parties agreed to settle the lawsuit for approximately dollar_figure million of which taxpayer unilaterally allocated percent to tortlike personal injuries the trial judge entered a final judgment in accordance with the terms of the settlement agreement the commissioner determined only percent of the settlement proceeds should be allocated to excludable personal injury damages because the final judgment did not reflect accurately the underlying settlement and the trial_court did not independently review the allocation contained therein the tax_court held that the allocation in a settlement is generally binding for tax purposes to the extent that the agreement is entered into by the parties in an adversarial context at arm’s length and in good_faith citing threlkeld t c pincite7 fono v commissioner t c pincite aff’d without pub opinion 749_f2d_37 9th cir and mitchell v commissioner tcmemo_1990_617 aff’d 992_f2d_1219 9th cir the court held although the parties were tam-130245-01 adversarial with respect to the dollar amount they were not adversarial on the issue of the allocation accordingly the court concluded neither the service nor the federal courts were bound by the allocation contained in the final judgment additionally the proper characterization ie tort or nontort of a settlement payment will depend in part on the types of remedies that are available for the asserted claim against the employer for example a broad range of remedies including back pay and compensatory_damages are available for claims brought under title vii as amended proscribing inter alia gender and race discrimination whereas under the employee retirement income security act erisa the available remedies are narrow and compensatory_damages are not available 508_us_248 if the claim is brought under state law the nature of the remedies available determines whether the claim sounds in tort employee a employee a asserted her claim under title vii and the ada title vii allows for the recovery_of back pay compensatory and punitive_damages and attorney’s fees the ada employs the same remedial scheme as title vii as amended in see u s c as noted above half of the settlement payments made to employee a were allocated to back wages with the remaining half allocated to emotional distress employee a’s underlying claim ie that she was subjected to discriminatory treatment by her employer is a wage-based claim however employee a also claimed damages related to emotional distress a tort-based claim our review of the information provided indicates that employee a exhibited symptoms of emotional distress and that she sought medical and psychiatric treatment as a result of the employer’s alleged discrimination moreover there is no question that the employer was apprised of these symptoms and treatment at the time the settlement was executed we conclude that the employer intended to compensate employee a for these personal injuries and that the allocation accurately reflects the realities of employee a’s underlying claims compare 102_tc_465 rev’d and rem’d per curiam on other grounds no 5th cir date tam-130245-01 accordingly we hold that the allocation was reasonable we conclude that because the payments allocated to emotional distress do not constitute remuneration for services they are not wages subject_to employment_taxes employee b employee b asserted his claim under the state human rights act and the adea the adea allows for the recovery_of back pay front pay liquidated_damages and attorneys’ fees the state human rights act allows for the recovery_of compensatory_damages and attorneys’ fees including damages for emotional distress as noted above one-third of the settlement payment made to employee b was allocated to back wages with the remaining two-thirds allocated to emotional distress the underlying documents that have been made available to us establish that in his complaint employee b requested damages for economic injuries and did not seek damages for emotional distress or other personal injury the underlying documents all focus on employee b’s allegation that his employment was unjustly terminated as a result of age discrimination in fact the only reference to emotional distress that we have found is limited to a single statement in the settlement agreement signed by employee b i further allege that i suffered emotional distress as the result of this termination the information provided to us contains absolutely no indication that employee b suffered any symptoms of emotional distress or sought treatment of any kind a letter from employee b’s attorney states employee b would be willing to settle the claim for the sum of dollar_figure including all lost income bonus 401k flex savings discount stock purchase cobra expenses and attorney fees there is no mention made of emotional distress in this letter or anywhere else in employee b’s claim thus it seems clear that employee b was seeking an award of back pay to compensate him for remuneration that would have been received up to the time of the settlement but for the employer’s wrongful conduct under these circumstances we see no factual basis for allocating two-thirds of the total amount_paid to employee b to emotional distress in our view this is a situation where the allocation does not reflect the economic_substance of the settlement and does not reflect the realities of the underlying claim moreover we note that the parties were not adversarial with respect to the allocation as both parties would benefit from characterizing the bulk of the settlement to emotional distress and thereby avoiding liability for employment_taxes that would be owed if the payments were properly characterized as back wages accordingly we conclude that the proper employee a may be permitted to exclude from gross_income the portion of the emotional distress damages that do not exceed the amounts employee a paid for medical_care as described in sec_213 and b that were attributable to employee a’s emotional distress if employee a was not allowed a federal_income_tax deduction for those expenses see sec_104 tam-130245-01 characterization of one hundred percent of the settlement payments made to employee b is wages subject_to employment_taxes attorney’s fees it is the position of the irs that proceeds of a settlement which would be includable in the taxpayer’s income if paid directly to the taxpayer and which are instead paid to a taxpayer’s attorney pursuant to a contingent_fee agreement are income to the taxpayer see eg 259_f3d_881 7th cir 240_f3d_369 4th cir 213_f3d_1187 9th cir 319_f2d_532 3d cir the courts of appeals are divided on this question prior to the split to form the eleventh circuit the court_of_appeals for the fifth circuit in 263_f2d_119 5th cir held that an attorney’s lien under alabama law provided the attorney with a property right in the lawsuit therefore the court held that the proceeds paid directly to the attorney pursuant to a contingent_fee agreement constituted the attorney’s property and were not income to the taxpayer because the identical alabama statute was involved the eleventh circuit followed cotnam in 210_f3d_1346 11th cir reasoning that it was bound thereby the court_of_appeals for the fifth circuit extended cotnam to all cases within its jurisdiction 220_f3d_353 5th cir the court_of_appeals for the sixth circuit on a somewhat different theory held that a michigan taxpayer may exclude from gross_income the portion of an interest award that is paid to an attorney under a contingent_fee agreement the court reasoned that a contingent_fee agreement constitutes a division of property rather than an anticipatory_assignment_of_income already earned 202_f3d_854 6th cir as noted above a lump sum payment in the amount of dollar_figure was made directly to employee b’s attorney pursuant to the settlement agreement the amount_paid to employee b’s attorney was not included in employee’s b’s income and no form_1099 was issued to employee b reporting the payment we agree with kenseth coady and young and similar cases and therefore rule that the dollar_figure in settlement proceeds that was paid directly to employee b’s attorney must be included in employee b’s gross_income we note that employee b was a resident of the seventh circuit which decided kenseth when he filed his claim against employer tam-130245-01 we next consider whether the dollar_figure payment to employee b’s attorney is wages for employment_tax purposes revrul_80_364 1980_2_cb_294 considers whether legal fees and interest received in connection with claims for back pay are wages for employment_tax purposes the ruling describes three situations in situation after termination of employment by a company an individual filed a complaint for back pay the court awarded the individual dollar_figurex in back pay dollar_figurex in attorney’s fees and dollar_figurex in interest the ruling holds that although the entire dollar_figurek is includible in gross_income only the back pay award of dollar_figurex is wages for federal employment_tax purposes in situation an individual sues the individual’s employer for dollar_figurex for back pay pursuant to a court order the employer paid the individual dollar_figurex the court order did not indicate that a portion of the award was for attorney’s fees or interest the employee paid dollar_figurex in attorney’s fees the ruling holds that the full amount of the award is income to the employee and is also wages for federal employment_tax purposes in situation a union files a claim for breach of a collective bargaining agreement on behalf of its members against a company the union and the company entered into a settlement agreement later approved by a district_court which provided that the company would pay the union dollar_figurex in settlement of all claims the union paid dollar_figurex of the settlement for attorney’s fees and returned dollar_figurex dollars to the employees for back pay owed to them the back pay was distributed to the employees in proportion to their claims the ruling holds that the amount_paid by the union in attorney’s fees is not remuneration for employment and thus is not wages in addition the attorney’s fees are not includible in the employees’ gross_income a court award of attorney’s fees under a fee shifting statute is not wages under the reasoning in revrul_80_364 employee b’s claim was filed under the adea the adea statute provides for the recovery_of attorneys’ fees in addition to compensatory and liquidated_damages see u s c b referencing and incorporating the remedies in the fair labor standards act flsa u s c sec_216 adea specifically incorporates the flsa remedies found in u s c sec_216 including the recovery_of attorneys’ fees under u s c sec_216 the court in such action shall in addition to any judgment awarded to the plaintiff or plaintiffs allow a reasonable attorney’s fee to be paid_by the defendant and costs of the action if instead of entering into a settlement agreement employee b had prevailed in litigation of his claim under adea he would have received an award of attorney’s fees in addition to and separately from the back wages award employer has represented that the dollar_figure allocated to attorneys’ fees represents the amount of expenses_incurred by employee b by reason tam-130245-01 of the claims filed against employer and the settlement agreement accordingly we conclude that the amount of dollar_figure paid under the agreement is not wages for federal employment_tax purposes a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
